Third District Court of Appeal
                                State of Florida

                           Opinion filed August 30, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D17-1464
                          Lower Tribunal No. 14-10513
                              ________________

                                Wayne Dunbar,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

      Wayne Dunbar, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, LAGOA, and FERNANDEZ, JJ.

      SUAREZ, J.

      Wayne Dunbar appeals from an order denying his Florida Rule of Criminal

Procedure 3.800 motion to correct an illegal sentence or, alternatively, his Florida
Rule of Criminal Procedure 3.801 motion for additional credit for time served. We

affirm without prejudice for Dunbar to first exhaust his administrative remedies

with the Department of Corrections (“DOC”) and to file a petition for writ of

mandamus should he feel the decision of the DOC is incorrect.

      Last year, this Court affirmed without elaboration Dunbar's conviction for

possession of a firearm by a convicted felon. Dunbar v. State, 185 So. 3d 1248

(Fla. 3d DCA 2016) (table). In August of 2016, Dunbar filed a motion to correct

his sentence pursuant to Rule 3.850. The State responded on August 24, 2016.

The following day, the trial court adjudicated Dunbar's motion (granting his

motion, in part, as to a jail credit calculation, but otherwise denying the motion),

and Dunbar appealed the order to this Court on September 26, 2016. On April 12,

2017, this Court affirmed the decision of the trial court in case number 3D16–

2361. Dunbar v. State, 217 So. 3d 1103, 1104 (Fla. 3d DCA 2017). Dunbar then

filed the current motion seeking additional gain time.1 The trial court summarily

denied the petition, and Dunbar here appeals.

      As an inmate in the custody of the DOC, Dunbar must fully exhaust his

administrative remedies regarding gain time or credit owed within the DOC before


1 Although alternatively styled as an appeal from denial of a Rule 3.800 petition to
correct an illegal sentence, Dunbar’s sole assertion in the underlying petition is not
that the sentence is illegal, but rather that he is entitled to additional gain time. We
thus treat this as an appeal from the denial of a Rule 3.801 petition.

                                           2
he is entitled to pursue judicial remedies. Bush v. State, 945 So. 2d 1207, 1210

(Fla. 2006); Wilson v. State, 9 So. 3d 630 (Fla. 3d DCA 2009) (table); Reeves v.

State, 987 So. 2d 779, 780 (Fla. 3d DCA 2008); Patterson v. State, 784 So. 2d 451,

452 (Fla. 3d DCA 2000) (mem.). If after exhausting his administrative remedies,

Dunbar is not afforded the relief sought, he may file a petition seeking a writ of

mandamus to compel the DOC to credit him with the full amount of jail time he

asserts is owed him. See LaFerte-Diaz v. Dep't of Corr., 187 So. 3d 908, 909 (Fla.

3d DCA 2016). Any such petition must be filed with the circuit court in Leon

County, where the DOC is located. Wilson, 9 So. 3d 630.

      Affirmed.




                                        3